962 A.2d 793 (2009)
290 Conn. 906
BRIDGEPORT HARBOUR PLACE I, LLC
v.
Joseph P. GANIM et al.
Supreme Court of Connecticut.
Decided January 7, 2009.
William F. Gallagher, in support of the petition.
Ira B. Grudberg, Trisha M. Morris, New Haven, Craig A. Raabe, Edward J. Heath, Jeffrey J. White, Hubert J. Santos, Hartford, and Sandra Snaden Kuwaye, in opposition.
The plaintiffs petition for certification for appeal from the Appellate Court, 111 Conn.App. 197, 958 A.2d 210 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly affirm the trial court's granting of the defendants' motion to strike?"
ROGERS, C.J., and NORCOTT and KATZ, Js., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18290.